United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Roswell, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0469
Issued: June 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2016 appellant filed a timely appeal from a March 4, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Because more than 180
days elapsed from the most recent merit decision, dated May 18, 2015, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.3
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 4, 2016, the date of OWCP’s last decision was
August 31, 2016. Since using September 16, 2016, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is August 27, 2016, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

With her request for an appeal, appellant submitted additional evidence. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision. Therefore, the Board may not
consider this additional evidence on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 15, 2015 appellant, then a 50-year-old sales/service and distribution
associate, filed a traumatic injury claim (Form CA-1), alleging that on January 13, 2015 she was
forced to assist and train an employee on dispatch which involved repetitive pushing, pulling,
and lifting causing an injury to her lower back, bilateral shoulder, left arm and bilateral knees.
She asserted that she was forced to perform these duties against known medical restrictions of no
pushing, pulling, and lifting over 20 pounds. Appellant did not stop work.
In letters dated February 4 and 6, 2015, the employing establishment challenged
appellant’s claim noting that she had a preexisting condition, but was now alleging that her
injury was due to repetitive motion of her job duties. It further stated that the evidence was
insufficient to establish that appellant experienced the incident or factors alleged to have caused
the injury. A sales/service distribution associate job description was submitted.
In an undated note, M.W., supervisor of customer service, noted that on January 13, 2015
appellant informed her that she had a weight restriction and was assigned to dispatch. She
advised appellant that she would have a coworker assist with the dispatch. S.R., a coworker,
reported to assist appellant and was informed that appellant was unable to lift anything over her
weight restriction. In a statement dated January 13, 2015, she noted assisting appellant with
dispatch and was informed by management and appellant that she was not permitted to lift
anything over 20 pounds. S.R. noted that after appellant’s instruction she performed the
dispatch. In a statement dated January 13, 2015, J.T., a clerk, noted that on January 13, 2015 she
witnessed M.W. inform appellant that she did not have to do any lifting, but rather show another
employee how to sort and get items ready for dispatch.
Appellant submitted an attending physician’s report (Form CA-20) from Dr. Trishanna
Sookdeo, a Board-certified family practitioner, dated February 4, 2015, who noted that on
January 13, 2015 appellant was instructed to assist with dispatch which required reaching,
pushing, and pulling. Dr. Sookdeo diagnosed lumbar sprain and noted by checking a box
marked “yes” that appellant’s condition was caused or aggravated by an employment activity. In
a duty status report (Form CA-17) dated February 4, 2015, she diagnosed lumbar sprain and
questionable cervical radiculopathy and noted that appellant could return to work full time with
restrictions on February 9, 2015.
By a February 9, 2015 letter, OWCP advised appellant of the type of evidence needed to
establish her claim. It noted that the evidence submitted was insufficient to establish that she
actually experienced the incident alleged to have caused the injury and requested appellant
substantiate the factual elements of her claim and respond to an attached questionnaire.
In reports dated January 16 and February 4, 2015, Dr. Sookdeo treated appellant for low
back pain which began on January 13, 2015 after assisting with dispatch duties requiring

2

reaching, pushing, pulling, repetitive squatting, kneeling, and twisting. Appellant noted
undergoing left knee arthroscopy on December 31, 2013 and was on restricted duty and informed
her supervisor of her restrictions. Dr. Sookdeo reported sorting, containing, labeling and
arranging mail from the window and collection boxes and clearing the empty hampers from the
floor. Appellant indicated that the next morning she had severe back pain and had not returned
to work. Dr. Sookdeo diagnosed lumbar sprain and opined that based on appellant’s history, job
and evaluation she sustained a traumatic injury as a result of prolonged and repetitive motion on
January 13, 2015.
In an undated statement, appellant indicated that on January 13, 2015 her supervisor,
M.W., forced her to assist with dispatch duties which involved reaching, pushing, pulling heavy
equipment, repetitive squatting and kneeling. She advised M.W. of her limitations, but her
comments were disregarded. Appellant noted that the other employee was never trained to
perform dispatch duties and she had to demonstrate and perform most of the duties. This
included sorting, containing, labeling and arranging mail from the window service and collection
boxes, processing mail, and clearing empty hampers. Appellant indicated that the next day she
had severe low back, left arm and hand, bilateral shoulder and bilateral knee pain.
In a February 10, 2015 work status report, Dr. Zouheir A. Shama, a Board-certified
general surgeon, noted that appellant was unable to work until February 19, 2015 due to injuries
on the job. On March 5, 2015 he treated appellant for low back pain. Appellant reported
“bending down to make a copy of her papers, she was fixing the machine, which was not
working well and she started her lower back pain aggravated with this bending” according to her
history. Dr. Shama diagnosed lower back pain and sacroiliitis which was aggravated by bending
over and fixing a copy machine. She indicated that appellant’s injury began on January 13, 2015
while working as a sales and service associate with long hours standing, walking, twisting,
turning, lifting and reaching overhead.
In a March 19, 2015 decision, OWCP denied appellant’s claim because the evidence of
record was insufficient to establish that the events occurred as alleged.
On April 17, 2015 appellant requested reconsideration and reiterated the facts of her
claim. She indicated that she did not have the statements of other employees or the challenge of
her claim by the employing establishment. Appellant advised that she attempted to perform the
job she was assigned and while demonstrating the duties of the dispatch she sustained an injury.
She did not knowingly violate her restrictions.
Appellant submitted a March 26, 2015 report from Dr. Shama who noted that appellant
initially sustained an injury to her back on January 13, 2015 while training a coworker to
perform dispatch duties which included processing outgoing mail, sorting containers, labeling,
arranging mail from the window unit and collecting mail from inside and outside collection
boxes. This required her to use her hands, arms, and shoulders to arrange equipment, handle
mail and mail matter, to collect mail, to perform sorting, and labeling duties. Dr. Shama advised
that, as part of the instruction, she demonstrated some of the duties as the individual working
with her had not been trained to do the work. He noted at the time of this injury appellant was
working light duty on a nonjob-related injury. Appellant reported that while training the
employee to perform dispatch duties, she felt pain in her lower back, shoulders, knees, left arm,

3

and hand. Dr. Shama opined that appellant sustained a traumatic injury when she performed the
dispatch duties on January 13, 2015. She opined that the mechanism of injury was consistent
with appellant’s report of injury and the objective examination findings.
In a decision dated May 18, 2015, OWCP denied modification of the March 19, 2015
decision.
On February 11, 2016 appellant requested reconsideration. She submitted reports dated
April 9 and May 14, 2015 from Dr. Shama who treated appellant in follow-up regarding back
pain. Dr. Shama noted that appellant was injured on January 13, 2015 while assisting with
dispatch. He opined that, based on appellant’s job responsibilities, medical history and physical
examination, she sustained an occupational injury that directly related to work with the
employing establishment.
Appellant submitted an October 21, 2015 report from Dr. Jay B. Bender, a Boardcertified physiatrist, who noted that appellant presented with neck pain, left knee pain, and low
back pain. Dr. Bender noted findings of limited range of motion of the left knee, cervical spine
and lumbar spine, tenderness to palpation medially on the left knee, normal deep tendon reflexes,
and intact motor and sensory examination. He diagnosed cervical, shoulder and lumbar pain.
Dr. Bender returned appellant to work with restrictions and recommended physical therapy. On
November 18, 2015 he saw appellant for a follow-up evaluation. Appellant reported
improvement with physical therapy. Dr. Bender noted findings and diagnosed cervical
radiculopathy, bilateral carpal tunnel syndrome, lumbar spine pain and bilateral knee pain. He
continued appellant’s work status. In reports dated December 30, 2015 and February 10, 2016,
Dr. Bender noted unchanged findings and diagnosed cervical herniated nucleus, left knee pain
and lumbar pain (M51.16). He continued physical therapy and current work restrictions.
Appellant submitted an x-ray of the lumbar spine dated May 21, 2015 which revealed
mild L3-4 disc space narrowing. A magnetic resonance imaging (MRI) scan of the cervical
spine dated June 22, 2015 revealed degenerative changes of the thoracic and cervical spine at
C3-4, C4-5, C5-6, and thoracic scoliosis. An August 6, 2015 left knee MRI scan was normal
while an August 13, 2015 lumbar spine MRI scan showed bulging at L3-4 and L4-5. An
October 28, 2015 electromyogram (EMG) revealed evidence of entrapment of the left ulnar
sensory nerve at Guyon’s canal and evidence of moderate bilateral median neuropathy at the
wrist. Appellant also submitted physical therapy notes.
In an March 4, 2016 decision, OWCP denied appellant’s November 17, 2015 request for
reconsideration as the evidence submitted was insufficient to warrant further review of the merits
of her claim.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
4

5 U.S.C. § 8128(a).

4

section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
OWCP denied appellant’s traumatic injury claim because the factual evidence of record
was insufficient to establish that the work events occurred as alleged on January 13, 2013.
Thereafter, it denied her reconsideration request, without conducting a merit review.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for further review of the merits of
the claim. In her request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. She submitted an appeal request form dated
November 17, 2015. This does not show a legal error by OWCP or constitute a new and relevant
legal argument. The underlying issue in this case is whether appellant submitted evidence
sufficient to establish that on January 13, 2015, she trained an employee on dispatch which
involved repetitive pushing, pulling, and lifting items that exceeded 20 pounds. This is a factual
issue which must be addressed by relevant new factual evidence.7
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by OWCP, appellant submitted reports dated April 9 and May 14, 2015
from Dr. Shama who treated her in follow-up regarding back pain. However, these reports are
similar to his reports dated March 5, 10, and 26, 2015 which were previously submitted and
considered by OWCP in its earlier decisions dated March 19 and May 18, 2015 and found
deficient. Evidence that repeats or duplicates evidence already in the case record has no

5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.608(b).

7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

5

evidentiary value and does not constitute a basis for reopening a case.8 Therefore, these reports
are insufficient to require OWCP to reopen the claim for a merit review.
Appellant also submitted new reports from Dr. Bender as well as diagnostic test reports
and physical therapy records. This evidence is not relevant, however, as the underlying issue is
whether appellant has factually established that she was in the performance of duty on
January 13, 2015. While these documents have some connection to his claim, they are not
relevant to the issue for which OWCP denied appellant’s claim, the failure to establish work
incidents on January 13, 2015.9 The submission of evidence that does not address the particular
issue involved does not constitute a basis for reopening a case.10 As such, these documents do
not constitute a basis for reopening appellant’s claim.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent new evidence not previously considered. Pursuant to
20 C.F.R. § 10.608(b), OWCP properly denied merit review.
On appeal, appellant asserts that on November 10, 2015 she drafted a letter corroborating
the facts of her claim, she provided a letter from her physician, and addressed statements from
coworkers submitted on behalf of the employing establishment. She indicated that this
information was placed in the wrong claim file and was not considered by OWCP in its March 4,
2016 decision. As explained, the Board does not have jurisdiction over the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).
9

See R.B., Docket No. 16-0345 (issued April 21, 2016).

10

M.M., Docket No. 10-224 (issued October 6, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the March 4, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 16, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

